Case 1:19-cv-02398-DDD Document 20 Filed 06/11/20 USDC Colorado Page 1 of 16




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO
                           Judge Daniel D. Domenico

      Civil Action No. 19-cv-02398-DDD


      BRIDGET SUZETTE SIGLER,

           Plaintiff,

      v.

      COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

         Defendant.
      __________________________________________________________________

                    ORDER AFFIRMING DECISION OF
                      ADMINISTRATIVE LAW JUDGE
      __________________________________________________________________

           Plaintiff Bridget Suzette Sigler brought this action seeking judicial
      review of a determination by an Administrative Law Judge (“ALJ”) that
      she is not entitled to benefits under the Social Security Act because she
      was not disabled and was, in fact, able to perform limited light or sed-
      entary work in the national economy. See 42 U.S.C. §§ 405(g). The mat-
      ter is ripe for review. (See Docs. 11, 15, 16, 17.) The ALJ’s determina-
      tions were supported by substantial evidence. The decision is therefore
      AFFIRMED.

                               LEGAL STANDARDS

              A. Entitlement to Disability Insurance Benefits

           To obtain disability insurance benefits under the Act, a claimant
      must meet the insured status requirements, be younger than 65 years
      of age, file an application for a period of disability, and have a “disabil-
      ity” within the meaning of the Act. 42 U.S.C. §§ 416(i), 423(a); Flint v.
                                           1
Case 1:19-cv-02398-DDD Document 20 Filed 06/11/20 USDC Colorado Page 2 of 16




      Sullivan, 951 F.2d 264, 267 (10th Cir. 1991). The disability must also
      have begun before expiration of the individual’s disability-insured sta-
      tus as that term is defined by the Social Security Administration. 20
      C.F.R. § 404.131; Social Security Ruling (“SSR”) 83-10, 1983 WL 31251,
      at *8 (1983). A person has a disability

            only if his physical or mental impairment or impairments
            are of such severity that he is not only unable to do his pre-
            vious work but cannot, considering his age, education, and
            work experience, engage in any other kind of substantial
            gainful work which exists in the national economy, regard-
            less of whether such work exists in the immediate area in
            which he lives, or whether a specific job vacancy exists for
            him, or whether he would be hired if he applied for work.

      42 U.S.C. § 423(d)(2)(A). To qualify for benefits, the disabling impair-
      ment must last—or be expected to last—at least twelve months. Barn-
      hart v. Walton, 535 U.S. 212, 214–15 (2002). Evaluating the existence of
      a disability is a five-step, sequential process that ends at any point at
      which the claimant is found not disabled. See 20 C.F.R. § 404.1520;
      Bowen v. Yuckert, 482 U.S. 137, 140–42 (1987); Casias v. Sec’y of Health
      & Human Servs., 933 F.2d 799, 801 (10th Cir. 1991) (citation omitted).

         First, the claimant must demonstrate that he or she is not currently
      involved in any substantial, gainful activity. 20 C.F.R. § 404.1520(b).
      Second, the claimant must show a medically severe impairment or com-
      bination of impairments that significantly limits his or her physical or
      mental ability to do basic work activities. Id. at § 404.1520(c). Third, if
      the impairment matches or is equivalent to an established listing under
      the governing regulations, the claimant is judged conclusively disabled.
      Id. at § 404.1520(d). If the claimant’s impairment does not match or is
      not equivalent to an established listing, the analysis proceeds to the
      fourth step. Id. at § 404.1520(e). Fourth, the claimant must show that
      the “impairment prevents [him or her] from performing work [he or she]

                                          2
Case 1:19-cv-02398-DDD Document 20 Filed 06/11/20 USDC Colorado Page 3 of 16




      has performed in the past.” Williams v. Bowen, 844 F.2d 748, 751 (10th
      Cir. 1988) (citations omitted); accord 20 C.F.R. § 404.1520(f). Fifth, the
      Commissioner must demonstrate: (1) that based on the claimant’s resid-
      ual functional capacity, age, education, and work experience, the claim-
      ant can perform other work; and (2) the work that the claimant can per-
      form is available in significant numbers in the national economy. Frey
      v. Bowen, 816 F.2d 508, 512 (10th Cir. 1987) (citation omitted); see also
      20 C.F.R. § 404.1520(g).

            B. Standard of Review by a District Court

         When reviewing disability insurance benefits denials, district courts
      decide only whether “substantial evidence” supports the ALJ’s factual
      findings and whether the correct legal standards were applied. Wall v.
      Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009). Substantial evidence is
      evidence that a reasonable mind might accept as adequate to support a
      conclusion. Id. “It requires more than a scintilla, but less than a prepon-
      derance.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007). A district
      court will “meticulously examine the record as a whole, including any-
      thing that may undercut or detract from the ALJ’s findings in order to
      determine if the substantiality test has been met,” but will “not reweigh
      the evidence or retry the case.” Flaherty v. Astrue, 515 F.3d 1067, 1070
      (10th Cir. 2007); see also 42 U.S.C. § 405(g). Evidence is not substantial
      if it is overwhelmed by other evidence in the record. Grogan v. Barnhart,
      399 F.3d 1257, 1261–62 (10th Cir. 2005). And courts may not substitute
      their judgment for that of the agency. Glass v. Shalala, 43 F.3d 1392,
      1395 (10th Cir. 1994); Salazar v. Barnhart, 468 F.3d 615, 621 (10th Cir.
      2006). Any fact determined by the ALJ, “if supported by substantial ev-
      idence, shall be conclusive.” 42 U.S.C. § 405(g).




                                          3
Case 1:19-cv-02398-DDD Document 20 Filed 06/11/20 USDC Colorado Page 4 of 16




                       PROCEDURAL HISTORY
              AND OVERVIEW OF MS. SIGLER’S ARGUMENTS

         On September 20, 2016, Ms. Sigler filed a claim for a period of disa-
      bility, disability insurance benefits, and an application for supplemental
      social security income. AR at 22. The application and claim were initially
      denied in February 2017. Id. Ms. Sigler then requested a hearing, which
      occurred on June 7, 2018 before an ALJ. Id. After consideration of the
      evidence, the ALJ denied Ms. Sigler’s claim on September 25, 2018. Id.
      The ALJ concluded that Ms. Sigler’s impairments did not meet the def-
      inition of disability under the Social Security Act and that she is capable
      of performing light or sedentary work. Id. at 22, 25–27. Ms. Sigler ap-
      pealed the ALJ’s ruling the Social Security Administration Appeals
      Council, which denied review of her case on July 5, 2019 for failure to
      present new and material evidence. Id. at 2. She filed this action to re-
      view the decision of the Social Security Commissioner six weeks later
      under 42 U.S.C. § 405(g). See Doc. 1, ¶ 1.

          The basis for Ms. Sigler’s application for disability benefits are her
      complaints of severe chest, neck, and back pain; left shoulder pain; fi-
      bromyalgia; and weakness in her extremities. These ailments, she ar-
      gues, render her disabled. The ALJ considered voluminous medical evi-
      dence—both Ms. Sigler’s statements concerning her symptoms and evi-
      dence from medical professionals—and decided that the objective medi-
      cal evidence demonstrated Ms. Sigler isn’t disabled within the meaning
      of the Social Security Act.

         The basis for appeal of the ALJ’s determination is Ms. Sigler’s argu-
      ment that the ALJ improperly weighed certain medical evidence in
      denying benefits.




                                          4
Case 1:19-cv-02398-DDD Document 20 Filed 06/11/20 USDC Colorado Page 5 of 16




         First, she says that the ALJ erred when it gave the opinion of Dr.
      Jospeh Sever, an independent medical consultant who examined Ms.
      Sever, partial weight. AR at 32. The ALJ assigned great weight to Dr.
      Sever’s conclusion that Ms. Sigler is “able to perform all necessary ac-
      tivities of daily living” because that finding was consistent with Ms. Sig-
      ler’s testimony that she can bathe and dress herself. Id. (citations omit-
      ted). But the ALJ assigned little weight to Dr. Sever’s opinions that Ms.
      Sigler is only able to lift ten pounds with her left shoulder and that she
      is only able to sit or stand two of eight hours in a workday. Id. (citations
      omitted). According to the ALJ, these opinions were inconsistent with
      medical evidence in the record. Id. (citations omitted).

         Second, Ms. Sigler says the ALJ erred when she assigned the opinion
      of Dr. Alison Musso, a state psychologist, “great weight.” Id. at 31. The
      ALJ reasoned that Dr. Musso’s opinion that Ms. Sigler had a “moderate
      restriction in understanding, remembering, or applying information, no
      restrictions in interacting with others, a moderate restriction in concen-
      trating, persisting, or maintaining pace, and no restrictions in adapting
      or managing herself” was consistent with other evidence in the record,
      including evidence that Ms. Sigler “has some difficulty remembering
      and completing tasks, but is able to complete basic tasks such as attend-
      ing doctors’ appointments and driving.” Id. at 31–32 (citations omitted).

         Third, Ms. Sigler says the ALJ erred when she found that Dr. Jen-
      nifer Miller’s opinion that Ms. Sigler is unable to work was a legal con-
      clusion reserved to the Commissioner and thus entitled to no weight. Id.
      at 33 (citations omitted).

         Fourth, Ms. Sigler says the ALJ erred when it found that her subjec-
      tive complaints about her impairments were not consistent with the
      weight of the objective medical evidence. AR at 29–31; 34–35.

                                           5
Case 1:19-cv-02398-DDD Document 20 Filed 06/11/20 USDC Colorado Page 6 of 16




         Ms. Sigler further challenges the ALJ’s findings that she is capable
      of performing light work or, in the alternative, sedentary work. Finally,
      Ms. Sigler argues that the Appeals Council committed reversible error
      when it concluded that none of the evidence she submitted to it was new
      or reasonably likely to change the outcome of the ALJ’s ruling.

                                   DISCUSSION

           I.   Medical Opinions Considered by the ALJ

                   A. Joseph Sever

         Ms. Sigler argues that the ALJ committed reversible error when she
      gave the opinion of Dr. Joseph Sever partial weight, discounting Dr.
      Sever’s findings that Ms. Sigler was only able to lift ten pounds with her
      left shoulder and that Ms. Sigler is only able to sit and stand only two
      hours of an eight-hour day. AR at 32. But the ALJ’s decision to give Dr.
      Sever’s opinions partial weight was supported by substantial evidence.

         Dr. Sever opined that Ms. Sigler is “currently able to perform all ac-
      tivities of daily living.” AR at 745. “She can dress herself, feed herself,
      ambulate with no assistive devices and drive her own automobile.” Id.
      On the other hand, Dr. Sever opined that “due to left shoulder pain,” Ms.
      Sigler can only lift “10 pounds” or less. Id. at 751. Dr. Sever also con-
      cluded that, based on his evaluation of Ms. Sigler, she “is able to sit six
      hours of an 8-hour workday but would require position changes approx-
      imately every 60 minutes.” Id.

         The ALJ’s decision to give this opinion only partial weight was sup-
      ported by substantial evidence. In partially discounting Dr. Sever’s opin-
      ion, the ALJ relied on evidence in the record showing that Ms. Sigler
      had full or near-full strength in her left shoulder, a range of motion
      “within normal limits,” and limited tenderness in her back. AR at 32;
                                          6
Case 1:19-cv-02398-DDD Document 20 Filed 06/11/20 USDC Colorado Page 7 of 16




      see also id. at 660 (notes from Dr. Joshua Scheidler that Ms. Sigler’s
      range of motion was “full without pain but very guarded and cautious
      movements”); id. at 819 (notes from providers at the Colorado Brain and
      Spine Institute that Ms. Sigler strength was “4/5” and “5/5”); id. at 834
      (notes from providers at Parker Adventist Hospital stating Ms. Sigler
      had “no midline cervical thoracic, or lumbar tenderness”); id. at 1285
      (notes from Colorado Brain and Spine Institute describing Ms. Sigler’s
      strength as “4/5 throughout”). Ms. Sigler says that the decision to dis-
      count portions of Dr. Sever’s evaluation constitutes improper substitu-
      tion of the ALJ’s judgment for that of a trained medical professional.
      Doc. 17 at 5. But that’s not what happened. The ALJ merely weighed
      countervailing evidence from Dr. Joshua Scheidler, as well as from pro-
      viders at Parker Adventist Hospital and the Colorado Brain and Spine
      Institute against Dr. Sever’s opinion as it is required to do . See Grogan
      v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005) (ALJ must weigh “all
      relevant medical evidence.”). Likewise, Ms. Sigler cites other portions of
      the record that support the discounted portions of Dr. Sever’s opinion.
      Doc. 15 at 33–34. But “the possibility of drawing two inconsistent con-
      clusions from the evidence does not prevent an administrative agency’s
      findings from being supported by substantial evidence.” Lax, 489 F.3d
      at 1084. Because the ALJ’s assessment of Dr. Sever’s opinion was based
      on substantial evidence, the Court will not overturn the ALJ’s decision
      on this basis.

                   B. Dr. Allison Musso

         Ms. Sigler argues that the ALJ erred when she gave “great weight”
      to Dr. Allison Musso’s assessment of Ms. Sigler because the ALJ failed
      to credit the portions of Dr. Musso’s opinion that possibly favored a




                                          7
Case 1:19-cv-02398-DDD Document 20 Filed 06/11/20 USDC Colorado Page 8 of 16




      finding that Ms. Sigler is disabled. But this argument misreads the
      ALJ’s opinion.

         Dr. Musso opined that Ms. Sigler’s abilities to “carry out very short
      and simple instructions”; to “maintain attention and concentration for
      extended periods”; to “perform activities with a schedule, maintain reg-
      ular attendance, and be punctual within customary tolerances”; to “sus-
      tain an ordinary routine without special supervision”; and “to work in
      coordination with or in proximity to others without being distracted by
      them” were “not significantly limited.” AR at 359. Dr. Musso also opined
      that Ms. Sigler’s abilities to “carry out detailed instructions” and to com-
      plete a “normal workday and weekday without interruptions from psy-
      chologically based symptoms and to perform at a consistent pace with-
      out an unreasonable number and lengths of rest periods” were “moder-
      ately limited.” Id. The ALJ expressly credited both parts of Dr. Musso’s
      opinion, including that Ms. Sigler has certain moderate limitations on
      her abilities to complete work tasks: “Dr. Musso’s further opinion that
      the claimant is capable of remembering and carrying out simple instruc-
      tions (but moderately limited in carrying out detailed instructions), is
      not significantly limited in her ability to maintain attention and concen-
      tration, and that she has no social interaction and adaptation limita-
      tions.” AR at 31–32 (citing AR at 359). So Ms. Sigler is simply wrong.
      The ALJ did consider and credit Dr. Musso’s opinions on the moderate
      limitations faced by Ms. Sigler.

                   C. Dr. Jennifer Miller

         Dr. Miller, Ms. Sigler’s treating physician, completed a series of
      forms in January, February, and August 2016 regarding Ms. Sigler’s
      condition. AR at 1214–20. In the January 2016 form, Dr. Miller checked
      the box for “Yes” in response to a question whether Ms. Sigler was

                                           8
Case 1:19-cv-02398-DDD Document 20 Filed 06/11/20 USDC Colorado Page 9 of 16




      “unable to perform any of his/her job functions due to the condition,” and
      explained that Ms. Sigler was unable to sit or stand “for >40 min[ute]s
      continuously.” AR at 1215. In the August 2016 form, in response to the
      same question, Dr. Miller again checked the box for “Yes” and explained
      that Ms. Sigler is “unable to utilize l[ef]t shoulder/arm for scanning, bag-
      ging retail items, unable to tolerate prolonged time in single posture.”
      Id. at 1219. Dr. Miller limited her opinion to the time period of January
      to September 2016. Id. at 1219.

         The ALJ considered Dr. Miller’s opinion but gave it “little weight,”
      because Dr. Miller’s opinion about Ms. Sigler’s ability to work “is an
      opinion … reserved for the Commissioner,” AR at 33, and because “Dr.
      Miller specifically limited [her] opinion to the time period of January 15,
      2016 to September 30, 2016, and thus the opinion is not currently rele-
      vant and does not take into account the claimant’s more recent medical
      records.” AR at 33.

         The ALJ’s decision to give Dr. Miller’s opinions little weight was
      proper. As Ms. Sigler concedes, an evaluating doctor’s opinion that a
      claimant is unable to work is not entitled to any weight from the ALJ
      under the regulations governing the ALJ’s review. See 20 C.F.R.
      § 404.1527(d)(1) (“We are responsible for making the determination or
      decision about whether you meet the statutory definition of disability.
      … A statement by a medical source that you are ‘disabled’ or ‘unable to
      work’ does not mean that we will determine that you are disabled.”).

         Ms. Sigler instead argues that the ALJ improperly discounted the
      remaining portions of Dr. Miller’s opinion—that she was unable to sit or
      stand for more than 40 minutes continuously and that she had difficulty
      using her left shoulder. But although Dr. Miller was Ms. Sigler’s treat-
      ing physician, Dr. Miller’s opinion is entitled to controlling weight only

                                           9
Case 1:19-cv-02398-DDD Document 20 Filed 06/11/20 USDC Colorado Page 10 of 16




       if it “is not inconsistent with the other substantial evidence” in the rec-
       ord. Id. § 404.1527(c)(2). As described above, the record here contains
       substantial evidence that is contrary, at least in part, to Dr. Miller’s
       opinions. The ALJ evaluated that opinion in the light of the more recent
       and, thus, relevant evidence in the record as she was required to do, id.
       § 404.1527(c)(4) (“Generally, the more consistent a medical opinion is
       with the record as a whole, the more weight we will give to that medical
       opinion.”).

          Ms. Sigler also argues that the ALJ improperly rejected Dr. Miller’s
       opinions on the basis that they were time-limited. This argument runs
       counter to regulations governing the ALJ determination—that the ALJ
       must weigh the medical opinion at issue against the record as a whole
       and discount opinions inconsistent with that record. The ALJ did not
       commit reversible error on this basis.

                     D. Consistency of Ms. Sigler’s Statements

          The ALJ found that although Ms. Sigler had “medically determinable
       impairments” that “could reasonably be expected to cause” the symp-
       toms she had alleged, Ms. Sigler’s statements about the intensity and
       persistence of those symptoms were not “entirely consistent with medi-
       cal evidence.” AR at 29. This finding was supported by substantial evi-
       dence.

          The ALJ found, for example, that although Ms. Sigler complained of
       severe back and spine issues, that the “medical imaging in the record
       shows a consistently mild state” of her “degenerative disc disease and
       osteoarthritis.” Id. (citing AR 820, 1008 (imaging of Ms. Sigler’s spine
       showing only “mild” degenerative changes)). Similarly, the ALJ found
       that, although Ms. Sigler stated that she had substantial hip pain, rec-
       ord evidence from November 2017 showed that she had “a normal bony
                                           10
Case 1:19-cv-02398-DDD Document 20 Filed 06/11/20 USDC Colorado Page 11 of 16




       pelvis, normal sacroiliac joints, and a normal symphysis.” Id. (citing AR
       at 1000). As for Ms. Sigler’s complained-of left-shoulder condition, the
       ALJ found it had “little support in the objective evidence of record,” cit-
       ing imaging evidence moderate damage to her shoulder, at most. Id. (cit-
       ing AR at 649, 1015, 1500). Other record evidence relied on by the ALJ
       showed that Ms. Sigler had a normal range of motion and good strength
       in her left shoulder. Id. (citing AR at 660, 1285). And even though the
       ALJ found that Ms. Sigler had fibromyalgia, record evidence showed
       that it was under control through medication. Id. (citing AR at 1456).
       Finally, the ALJ found that Ms. Sigler’s “depression, anxiety, and so-
       matic disorder are well-managed with medication and therapy,” citing
       record evidence to that effect. Id. at 30 (citing 1305, 1328, 1406, 1422,
       1428, 1615).

           Ms. Sigler argues that the ALJ “cherry-picked ‘normal’ findings and
       omitted significant qualifying statements” regarding that evidence. Doc.
       15 at 42. There are, to be sure, “qualifying statements” and contradictory
       evidence in the record to support her position, Doc. 15 at 42–45, but none
       of it is so overwhelming to render the ALJ’s decision reversible. For ex-
       ample, Ms. Sigler says the ALJ improperly discounted the fact that she
       has suffered “effacement of the ventral cerebro-spinal fluid space,” but
       the record evidence she cites for this proposition notes that the degener-
       ation is “mild.” Doc. 15 at 43 (citing AR 703–04). She likewise cites rec-
       ord evidence for the proposition that the findings on her lumbar spine
       “were abnormal.” Doc. 15 at 43. But the record evidence she cites notes
       that those abnormalities were “minimal” and “mild.” AR at 1012. 1 At


       1  The other allegedly contradictory evidence cited by Ms. Sigler follows
       the same pattern. The evidence she relies on to say her left-shoulder
       injury is worse than noted by the ALJ in actuality says that she has “5/5”
       strength in her left shoulder. AR at 648. The evidence she cites regard-
       ing her fibromyalgia actually says that it was “resolving on Lyrica.” Id.
                                           11
Case 1:19-cv-02398-DDD Document 20 Filed 06/11/20 USDC Colorado Page 12 of 16




       most, the evidence relied on by Ms. Sigler is contradictory to the evi-
       dence relied on by the ALJ. But as explained, “the possibility of drawing
       two inconsistent conclusions from the evidence does not prevent an ad-
       ministrative agency’s findings from being supported by substantial evi-
       dence.” Lax, 489 F.3d at 1084. The ALJ’s ruling is not subject to reversal
       on this basis.

           II.   Jobs in the National Economy

          At step five of the evaluative process, the ALJ found that Ms. Sigler
       was not disabled because she was capable of performing “light work,”
       including occupations as a cashier, merchandise marker, and collator
       operator. AR at 34. In the alternative, the ALJ found that, even if Ms.
       Sigler were not capable of performing light work, she could still perform
       a range of “sedentary work,” including as a “document preparer, call out
       operator, and address clerk.” Id. at 35. The ALJ determined that these
       occupations were available in “significant numbers in the national econ-
       omy.” Id.

          Ms. Sigler challenges these findings on two bases. She argues that
       substantial evidence does not support the ALJ’s conclusion that she is
       capable of light work, and that the occupations listed by the ALJ for
       sedentary work aren’t available in large quantities in the national econ-
       omy. Neither is correct. First, as explained above, the ALJ’s opinion that
       she is capable of light work is supported by substantial evidence, includ-
       ing the evidence cited above from Dr. Scheidler, the Colorado Brain and




       at 1376. And the medical assessment she cites for the proposition that
       her mental health prevents her from working, actually says that her “af-
       fect and interaction [were] appropriate to content of interview.” Id. at
       1379.
                                          12
Case 1:19-cv-02398-DDD Document 20 Filed 06/11/20 USDC Colorado Page 13 of 16




       Spine Institute, and the providers Ms. Sigler saw at Parker Adventist
       Hospital.

          Second, even if there weren’t substantial evidence to support the
       ALJ’s light-work conclusion, there is substantial evidence to support the
       availability of at least one of the sedentary jobs cited by the ALJ: address
       clerk. The ALJ relied on the testimony of a vocation expert that more
       than 15,000 address-clerk jobs are available in the national economy,
       and that this figure is consistent with the Dictionary of Occupational
       Titles. AR at 82. Vocational expert testimony and the Dictionary of Oc-
       cupational titles are recognized as reliable sources of vocational infor-
       mation by agency regulations. See 20 C.F.R. § 404.1566(d) (taking ad-
       ministrative notice of reliable job information in sources including the
       DOT), (e) (ALJ may use vocational expert testimony to resolve complex
       vocational issues); see also Social Security Ruling 00-4p, 2000 WL
       1898704, at *2 (“In making disability determinations, we rely primarily
       on the DOT … [and] its companion publication, the SCO … for infor-
       mation about the requirements of work in the national economy.”). Ms.
       Sigler argues that the ALJ’s decision is reversible because it failed to
       consider a Social Security Administration “Occupational and Medical-
       Vocational Claims Review Study,” which says that the occupation of ad-
       dress clerk is no longer available in large numbers in the national econ-
       omy. See Mark Trapani and Deborah Harkin, Occupational and Medi-
       cal-Vocational Claims Review Study 7 (May 2011) (“It is doubtful that
       [the job of address clerk], as described in the DOT, currently exist in
       significant    numbers       in    our     economy”),      available     at
       https://www.ssa.gov/oidap/Documents/PRESENTATION--TRA-
       PANI%20AND%20HARKIN--OIDAP%2005-04-11.pdf. It is certainly
       possible that this study contains accurate information, but the ALJ was
       under no obligation to take administrative notice of it, whereas the ALJ


                                           13
Case 1:19-cv-02398-DDD Document 20 Filed 06/11/20 USDC Colorado Page 14 of 16




       did rely on the DOT and testimony of a vocational expert, both of which
       are considered reliable sources by governing regulations. 20 C.F.R.
       § 404.1566(d), (e). And in any event, this conflicting evidence doesn’t so
       “overwhelm” the evidence relied on by the ALJ to reverse her decision.
       Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988) (“Evidence is not
       substantial ‘if it is overwhelmed by other evidence … or if it really con-
       stitutes not evidence but mere conclusion.’”). The conflicting evidence on
       this issue requires affirming the ALJ’s conclusion.

          III.   New Evidence Submitted to the Appeals Council

          Ms. Sigler filed an appeal of the ALJ’s decision with Social Security
       Administration Appeals Council, which the Appeals Council denied.
       With her appeal, Ms. Sigler submitted new medical evidence that she
       says supports her claim. The Appeals Council rejected this new evidence
       on the grounds that it post-dated the September 25, 2018 decision of the
       ALJ, and that the new evidence wouldn’t have changed the ALJ’s deci-
       sion in any event. AR at 2.

          The decision of the Appeals Council was proper. The Appeals Council
       is only required to consider new evidence submitted by a claimant if that
       evidence pre-dates the decision of the ALJ. 20 C.F.R. § 404.970(a)(5) (ex-
       plaining that “the Appeals Council will review a case” only if, among
       other things, the claimant submits evidence “that is new, material, and
       relates to the period on or before the date of the hearing decision.”); Tol-
       lett v. Barnhart, 60 F. App’x 263, 265 (10th Cir. 2003) (declining to con-
       sider medical records rejected by the Appeals Council that post-dated an
       ALJ’s decision); Chambers v. Barnhart, 389 F.3d 1139, 1143 (10th Cir.
       2004) (test results from examination after the ALJ issued its decision
       are not a proper basis for appeal under § 404.970(a)(5)). Nearly all of the
       evidence that Ms. Sigler says the Appeals Council should’ve considered

                                           14
Case 1:19-cv-02398-DDD Document 20 Filed 06/11/20 USDC Colorado Page 15 of 16




       was from examinations or tests that occurred after September 25, 2018,
       the date of the ALJ’s decision. See Doc. 15 at 46 (citing AR at 15 (evi-
       dence from February 2019); id. at 177 (evidence dated January 24,
       2019); id. at 215–16 (evidence dated April 2, 2019); id. at 343–44 (evi-
       dence dated November 1, 2018); id. at 324–27 (evidence dated October
       31, 2018); and id. at 314–21 (evidence dated October 6, 2018). All of this
       evidence was properly rejected by the Appeals Council as a result.

          Indeed, before this Court, Ms. Sigler cites only one piece of evidence
       she submitted to the Appeals Council that predated the ALJ’s decision:
       comments from a medical examination dated August 20, 2018 that her
       “shaking [had] worsened.” See Doc. 15 at 47 (citing AR at 332). The Ap-
       peals Council found that “this evidence does not show a reasonable prob-
       ability that it would change the outcome of the [ALJ’s] decision.” AR at
       2. This wasn’t error. The Appeals Council may review a case only if
       “there is a reasonable probability that [the new, timely evidence submit-
       ted by the claimant] would change the outcome of the [ALJ’s] decision.”
       20 C.F.R. § 404.970(a)(5). And the record before the ALJ contained nu-
       merous denials by Ms. Sigler that she wasn’t experiencing tremors. See,
       e.g., AR at 914 (noting that Ms. Sigler “denies … [having] tremors”); id.
       at 921 (same); id. at 929 (same); id. at 943 (same); id. at 965. The Appeals
       Council was thus right that the new evidence produced by Ms. Sigler
       has a reasonably probability to change the ALJ’s decision given the over-
       whelming evidence to the contrary in the record. The Court won’t re-
       mand the case on this basis.




                                           15
Case 1:19-cv-02398-DDD Document 20 Filed 06/11/20 USDC Colorado Page 16 of 16




                                CONCLUSION

            For the following reasons, the decision of the ALJ is AFFIRMED.

            DATED: June 11, 2020.       BY THE COURT:



                                            _______________________
                                            Daniel D. Domenico
                                            United States District Judge




                                       16
